Citation Nr: 1744758	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from February 1987 to July 1987.  According to his military records, his National Guard unit was activated for Federal service in support of Operations Desert Shield/Desert Storm and he served on active duty from November 1990 to May 1991, which included deployment for service in Southwest Asia from December 1990 to April 1991. 

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Lincoln, Nebraska, VA Regional Office (RO), dated in March 2011.

In November 2012, the Veteran, accompanied by his representative, presented oral testimony in support of his claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.

In October 2014 the Board denied the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and anosmia (claimed as loss of sense of smell).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's decision and remanded the matters to the Board for action in compliance with the Joint Motion.

In April 2016, the Board remanded for further development the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and anosmia (claimed as loss of sense of smell).  Subsequently, in a February 2017 rating decision the Appeals Management Center granted the issues of entitlement to service connection for anosmia and tinnitus and thus these issues are no longer in appellate status.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss, the only matter being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 ; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to the Veteran's claim for service connection for hearing loss.  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a diagnosis of bilateral sensorineural hearing loss.  See March 2011 VA examination.  He is shown to meet the threshold requirements for hearing loss under 38 C.F.R. § 3.385 as he had 45 decibels at 4000 Hertz in both ears.  Id.  Further the Veteran's DD 214 shows that he was a utility helicopter repairer with service in Southwest Asia from December 1990 to April 1991.  In-service exposure to acoustic trauma is thereby conceded.  See 38 U.S.C.A. § 1154.  Thus Shedden elements (1) and (2) have been met. 

During the November 2012 Board hearing, the Veteran testified that he has had hearing loss since service.  The Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  There also are unfavorable VA opinions of record dated in March 2011 and April 2016.  However, as the parties to the Joint Motion found the March 2011 VA opinion regarding the etiology of the Veteran's bilateral hearing loss to be inadequate, it need not be further considered.  

The April 2016 VA examiner opined that given the Veteran's normal hearing acuity at discharge, and no significant shift in thresholds from induction to discharge, his hearing impairment was less likely than not caused by or aggravated by military noise exposure.  As to the April 2016 VA examiner's rationale that the Veteran had normal hearing during service, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, as the Veteran's representative pointed out during the November 2012 Board hearing, the in-service audiological evaluations are incomplete as they did not include the Maryland CNC speech recognition scores.  Lastly, the April 2016 VA examiner in rendering the opinion did not consider the Veteran's complaints of ongoing diminished hearing since service.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Thus the unfavorable evidence is not any more or less persuasive than the favorable evidence of record, which is the Veteran's testimony that he first noticed hearing loss in service, that his problems with hearing loss continued post-service, and that he eventually sought out treatment that resulted in his present diagnosis.  The fact that the 2011 VA examination did make some association to noise exposure (albeit unverified post-service) and hearing loss cannot be overlooked as evidence of a link between hearing loss and noise exposure.  Therefore, as the evidence is in relative equipoise, and thereby resolving all doubt in the Veteran's favor, the Board finds Shedden element (3) has been met.  Service connection is warranted for the Veteran's bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

(The Order follows on the next page.)

ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


